Citation Nr: 1445664	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1984 to March 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.    

In an August 2013, the Board denied service connection for bilateral hearing loss.   The Veteran appealed this decision and in a March 2014 order, the Court of Appeals for Veterans Claims (Court) remanded the matter pursuant to a Joint Motion for Remand (Joint Motion), back to the Board for additional development.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefits Management System (VBMS) claims file and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Joint Motion, the parties concluded that the Board had relied upon an inadequate February 2009 VA audiological examination and opinion and a March 2009 addendum opinion in denying the Veteran's claim, and directed that the Veteran be afforded a new VA examination.  Therefore, in light of the directive set forth in the Joint Motion for Remand, the Veteran should be scheduled for a new VA audiological examination and the examiner is requested to provide an opinion on whether any diagnosed hearing loss is related to the Veteran's active service.  Consideration should be given to the lay statements of record, including the Veteran's statements, as well as evidence of an in-service shifts in the Veteran's hearing levels based on audiological testing at that time.

Additionally, all updated VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center in Tampa, Florida, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2009 to the present.

2.   Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed. 

The examiner must provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss disability is related to his active military service, to include in-service acoustic trauma. 

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, as well his service treatment records, addressing evidence of an in-service shifts in the Veteran's hearing levels based on audiological testing at that time.  The examiner must explain the rationale for the opinion given. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



